United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-2500
                                   ___________

Ruddy Napoleon Dubon Garcia,           *
                                       *
             Petitioner,               *
                                       * Petition for Review of an
       v.                              * Order of the
                                       * Board of Immigration Appeals.
Eric H. Holder, Jr., Attorney General  *
of the United States,                  * [UNPUBLISHED]
                                       *
             Respondent.               *
                                  ___________

                             Submitted: March 23, 2012
                                Filed: March 28, 2012
                                 ___________

Before WOLLMAN, MELLOY, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

      Guatemalan citizen Ruddy Napoleon Dubon Garcia petitions for review of an
order of the Board of Immigration Appeals (BIA), which affirmed an immigration
judge’s denial of his 8 U.S.C. § 1229b(b)(1) application for cancellation of removal.
In support of his application, Garcia had asserted that his removal would result in
exceptional and extremely unusual hardship to his two United-States-citizen children.

       This court generally lacks jurisdiction to review a petition challenging a
discretionary denial of cancellation of removal, see 8 U.S.C. § 1252(a)(2)(B)(i) (no
court shall have jurisdiction to review any judgment regarding denial of relief under,
inter alia, 8 U.S.C. § 1229b (cancellation of removal)), but does have jurisdiction to
review constitutional claims or questions of law raised within such a petition, see 8
U.S.C. § 1252(a)(2)(D) (constitutional claims or questions of law are not precluded
from review).

       To the extent that Garcia is challenging the BIA’s discretionary determination
that he failed to show his removal would result in exceptional and extremely unusual
hardship to his children, the petition is unreviewable. See Garcia-Torres v. Holder,
660 F.3d 333, 338 (8th Cir. 2011) (hardship determination under 8 U.S.C.
§ 1229b(b)(1) constitutes discretionary decision barred from appellate review);
Zacarias-Velasquez v. Mukasey, 509 F.3d 429, 434 (8th Cir. 2007) (under 8 U.S.C.
§ 1252(a)(2)(B)(i), this court lacks jurisdiction to review denial of cancellation of
removal for failure to prove exceptional and extremely unusual hardship to
American-citizen child). As to the questions of law raised in Garcia’s petition for
review, we conclude that they are without merit. See Sanchez-Velasco v. Holder, 593
F.3d 733, 735 (8th Cir. 2010) (BIA’s conclusions of law are reviewed de novo);
Gomez-Perez v. Holder, 569 F.3d 370, 372-73 (8th Cir. 2009) (alien’s argument that
BIA applied incorrect legal standard by focusing on present rather than future
hardship was without merit where record showed BIA considered economic,
emotional, and social hardship alien’s children would face upon alien’s removal);
Garcia-Torres, 660 F.3d at 338 (hardship determination under 8 U.S.C. § 1229b(b)(1)
is discretionary).

      Accordingly, we deny the petition for review. See 8th Cir. R. 47B.
                     ______________________________




                                         -2-